UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
__________________________________
JOSE SHOMO,
                                                     9:15-cv-1029
                             Plaintiff,              (GLS/ATB)

                  v.

STATE OF NEW YORK DEPARTMENT
OF CORRECTIONS AND COMMUNITY
SUPERVISION et al.,

                       Defendants.
__________________________________

                            SUMMARY ORDER

     Plaintiff pro se Jose Shomo commenced this action against several

defendants, pursuant to 42 U.S.C. § 1983; Title II of the Americans with

Disabilities Act (ADA),1 and Section 504 of the Rehabilitation Act of 19732

(“Rehabilitation Act”). (Compl., Dkt. No. 1). Most of the defendants have

since been terminated, (Dkt. No. 81 at 26), leaving the State of New York

Department of Corrections and Community Supervision (DOCCS); William

Connolly, then-Superintendent of Fishkill Correctional Facility; and Daniel

Martuscelllo, then-Superintendent of Coxsackie Correctional Facility as the



      1
          See 42 U.S.C. §§ 12101-12213.
      2
          See 29 U.S.C. §§ 701-796l.
only defendants, (id. at 25-26).

      In granting in part Shomo’s motion to file an amended complaint,

(Dkt. No. 78), the court permitted the following claims to proceed: (1) First

Amendment access-to-courts claims against Connolly and Martuscello;

and (2) ADA and Rehabilitation Act claims for monetary damages against

DOCCS. (Dkt. No. 81 at 25.) The amended and operative complaint was

filed shortly thereafter. (Am. Compl., Dkt. No. 82.)

      Upon completion of discovery, defendants moved for summary

judgment, seeking dismissal of the amended complaint. (Dkt. No. 132.)

Shomo filed a response, (Dkt. No. 142), in which he requested sanctions

be imposed against defendants, (Dkt. No. 142, Attach. 2). On October 7,

2019, Magistrate Judge Andrew T. Baxter issued a Report-

Recommendation (R&R) recommending that this court deny Shomo’s

request for sanctions, and grant defendants’ motion for summary judgment

and dismiss the amended complaint. (Dkt. No. 154.) Pending are

Shomo’s objections to the R&R.3 (Dkt. No. 158.) For the reasons that

      3
        Defendants submitted a letter motion on December 4, 2019
requesting the court to find that Shomo had waived his right to object to
the R&R, and to enter judgment for defendants. (Dkt. No. 157.) This
motion is denied. The deadline for Shomo to file objections was set as
November 25, 2019. (Dkt. No. 156.) Although his objections were not
                                      2
follow, the R&R is adopted in its entirety.

      Before entering final judgment, this court routinely reviews all report

and recommendation orders in cases it has referred to a magistrate judge.

If a party has objected to specific elements of the magistrate judge’s

findings and recommendations, this court reviews those findings and

recommendations de novo. See Almonte v. N.Y. State Div. of Parole, No.

Civ. 904CV484, 2006 WL 149049, at *3-4 (N.D.N.Y. Jan. 18, 2006). In

those cases where no party has filed an objection, or only vague or general

objections have been filed, this court reviews the findings and

recommendations of the magistrate judge for clear error. See id.

      While Shomo filed objections to the R&R consisting of forty-four

pages4 and ninety-seven paragraphs, most of them are clearly without


filed on the docket until December 3, 2019, (Dkt. No. 158), they are dated
and were submitted to prison officials on November 20, 2019, (id. at
43-44), and are therefore timely. See Sides v. Paolano, 782 F. App’x 49,
50 (2d Cir. 2019) (“Under the prison mailbox rule, a pro se prisoner’s
[document] is deemed filed upon its delivery to prison authorities for
transmittal to the district court.” (citations omitted)); Yancey v. Robertson,
No. 9:17-cv-0381, 2019 WL 315048, at *1 (N.D.N.Y. Jan. 24, 2019)
(“Under the prison mailbox rule, the objection [to the R&R] was timely
filed.” (citing Mannix v. Phillips, 619 F.3d 187, 196 (2d Cir. 2010)).
      4
        Objections are limited by the Local Rules to no more than
twenty-five pages without prior leave of the court. See N.D.N.Y. L.R.
72.1(c). Although Shomo requested an extension of time to file his
                                       3
merit for several reasons: they relate to matters outside the scope of the

R&R,5 they overlook or misapprehend the reasons supporting the

recommendations in the R&R, they rehash arguments previously

presented to and rejected by Judge Baxter, and/or they raise new

arguments not presented to Judge Baxter in the initial briefing. (See

generally Dkt. No. 158.)

     Accordingly, the vast majority of Shomo’s objections invoke review

only for clear error. See Williams v. Smith, No. 9:11-CV-0601, 2015 WL

1179339, at *1 (N.D.N.Y. Mar. 13, 2015) (dismissing objections that


objections to the R&R, (Dkt. No. 155), which was granted, (Dkt. No. 156),
he did not request, and was not granted, leave to file objections that
exceeded the twenty-five page limit. Accordingly, the court would be
justified in either rejecting the objections altogether or considering only the
first twenty-five pages. But given Shomo’s pro se status, the court has
considered the entire document.
      5
         For example, Shomo discusses his criminal proceedings and the
resulting murder conviction at length, (Dkt. No. 158 at 15-20), but those
proceedings are not at issue in the R&R, (Dkt. No. 154). Specifically,
Shomo’s request to reopen the criminal proceedings in state court and
require the state court to conduct a discovery hearing, (Dkt. No. 158 at 15-
20), is not related in any way to the R&R, is procedurally and substantively
improper, and is denied. See Luevano v. Clinton, No. 5:10-CV-754, 2010
WL 3338704, at *5 (N.D.N.Y. July 1, 2010) (denying a plaintiff’s request
for the federal court to reopen and review his criminal conviction in state
court because, inter alia, “[n]one of the defendants [in the instant action]
owe any duty to plaintiff regarding his [state] criminal conviction”), adopted
by 2010 WL 3338711 (N.D.N.Y. Aug. 20, 2010).
                                      4
consisted of “general or irrelevant statements”); Almonte, 2006 WL 149049

at *4 (explaining that resubmitting the same arguments previously made

“fails to comply with the specificity requirement”); Smith v. Hulihan, No. 11

CV 2948, 2012 WL 4928904, at *1 (S.D.N.Y. Oct. 17, 2012) (“[N]ew

arguments and factual assertions cannot properly be raised for the first

time in objections to the R & R, and indeed may not be deemed objections

at all.”). With regard to these objections, the court has carefully considered

the R&R, and finds no clear error in Judge Baxter’s thorough analysis,

which squarely addresses Shomo’s arguments and provides multiple,

appropriate reasons for granting defendants’ motion for summary

judgment. (See generally Dkt. No. 154.)

      However, Shomo also made specific objections to essentially all of

the R&R’s findings, for which the court has conducted a de novo review.

See Almonte, 2006 WL 149049, at *3-4. Having carefully considered the

R&R in light of Shomo’s objections, the court sees no reason to repeat

what is said in the R&R in conducting a de novo review because this court

reaches the same conclusions as those reached by Judge Baxter. (See

generally Dkt. No. 154.) Accordingly, the R&R is adopted in its entirety.

      Accordingly, it is hereby

                                      5
      ORDERED that defendants’ letter motion requesting a finding that

Shomo waived his right to object to the Report-Recommendation (Dkt.

No. 157) is DENIED; and it is further

      ORDERED that the Report-Recommendation (Dkt. No. 154) is

ADOPTED in its entirety; and it is further

      ORDERED that defendants’ motion for summary judgment (Dkt.

No. 132) is GRANTED; and it is further

      ORDERED that the Amended Complaint (Dkt. No. 82) is

DISMISSED; and it is further

      ORDERED that Shomo’s request for sanctions (Dkt. No. 142,

Attach. 2 at 9, 12-18) is DENIED; and it is further

      ORDERED that the Clerk close this case; and it is further

      ORDERED that the Clerk provide a copy of this Summary Order to

the parties.

IT IS SO ORDERED.

January 30, 2020
Albany, New York




                                        6
